1,
  ;
 ‘I   OFFICEOF~HEA~~ORNEY                  GENERALOFTEXAS
 Y
 7
1:'                               AUSTIN




                   m ylu g g o 8tlo    n,
                                  tfbmerore,
                   te.the Ch a ina o rD
                                      y o ue
                                          Bo a r d
                   00to uKe6ute the p emltmm-
        tOmed,
            a b o ,m
                  vethe tems which vedia a ua r ed
        this Do-,        either       jointly OP mmmally BO-
        oorang   to   the adYice~ of      tha Attorney t~rrerpl.'
                                                                                                                   .


                                                                                                             rli


     Han. suney        I.    ListsP    -   P.&w     2

                            %%easo glro us a nsl3ng as to tfhether
                     the Msoa   Board has sutihoiitJto gwut per-
                     iis8im to do 8oopiwsLa wo* 00 ~P%SOU pwpert~,
                     cud if so, into vhkah funds shall ve deposit
                     the momy wwiwd                rw8 this pwadt."
                              zh0 m08        ~SOU           wlrd      18 UI 8gti0~ 0r th0
     Shah, ewotod 4 %haL@sbture,         rhioh has reposed In St
     tha dtat~ of projIo?lycahlng ?ot paisono~ in8arwwtetl
     lf;thiDtha St&$. ponitoutl.ar1.8.8W 37 %+8X.Jnr, 65. TO the
         thot the ~xas *iaau Beard my pwperlJ perrorm 168 rttw-
     call.
     tiauo, the kg;8lotuw    has noted in it exteau~ve pouers WeP
     tb IDmtes    or th*Tuas prisons ou6woat&       pbyslcalpm-


                              witbior the roope 0r th0 ~SOU                       ~0ord*8 m0ti0n8,
     those powers aw plsrraryand uw libmalL7 aonstroed to errmmfm
     the pwpo8is vhbh lihttPrima Board saws:   Bwwer,. the pwor
                       Itl. poWor oud        suthor;ty web prison prowrsf, of
     amk88&,           w0    1mtwl         uxd a0 pat axtad, d8hea ~rarsl~    or
     by l8pllaUtfan,b.f03sdthe
                             fUWtiCm8                              VhlOhthe        )risOa~
     Serv~B. 34 2.x. JUP. us, aufloases ottut.
                     In the abseuao of lpeoiiio d8totoFfauthOFW,
     the prhau         Boua
                      08mmt blspotm 0s pr1soa pwpwty        l.o ole
                                                                  r
     leaso, or ot&mtw.     Orotwh v, Pooley Wt. m.,     bTlas, 1902)
                                                       011
     59 8. Y. 1001~ 37 20%. JUP. 95% We. Q1..
                              btioh
                              ---           6l66o, vermmts Ann. stotuterr, emwers
     thO?PlsonmwdtolOa
     wxas rrhtu             aptem ror                                             ng purpo8@8.”
     apeoUu+otla8l           of them               ~~        Pm.-             4   the xJwi*utore
     ifiootiwly         aic0umsorlbOs         the       Prison boardto authO+lty to lease.'
     S~tUtOs         YhiCh   DXVS&bO         and    itrlt     a@      WFS~SS        Of   Ofiw.Sl




                              ~l!mtthoLe~ls~t~o                    inten&otlthstthe                PPl~c8t
     Bonrdts suthor~ty     to lease p~isa lam38 be lirited to the
     purposes set opt is illuatrateb by the mtt that the Leglelatpre
     has set up an entiwly      dlrft3~t prowdwe   r0r the leasfng of
     prison ladds ror of1 and gas. -0 hots 1930, 4lst. Leg.&th.
     Called f$ession,p. 16, Oh. 13, Artlole 6203& Vemon's Annotated
     gtatutes.
I.
i.
Eon*      %ldnqr          al. wst6P            - rag*        3

            ghe &uthorl6y of the hlson Boati to gnat ll-
wnnea 18 likml80 mbjoot to oertain llaltrtioaa. Aa ststed
in our apt@ttn se. o-4509, the authwlt~ and potfar of tha
Prloos Boavd to gwnt  (Luo*an whew such 'U6onso 18 weson-
Obl~ nee.w@~ to the perrormsn'3o  o? soms duty lmpewsa upon
tha Boom% km brdl~ #ubJ*at  to quostiun.
             If8 fuP t6 lta to d In th a t  o p %Iilo
                                                    thno ff8& t& t:o a a
up o nth ea a e h o r ity                    to gwnt ll0en8~8.
                      o fa u lwlso n B o a r d                  w
q uo tafwm that o p lnlo aa a r 0Uw.t




           ii.OUJ oao*lw er no funotfonor the Taxes hlson
 Bo8rd M.&h trillbe mowed br th, @‘eatingOf 8 ~~tinsoforp
 solsmogwphlo luopwtion0f~2exo8  Orisonaand.anuIn the 8b-
 *owe        &        sgsolfle         adharlt~ by                  She    Log%slaW,              We    aw      Sa-
 pelxed          to    tho       aonelusian           thd         the     Toxo*     P2b3ou      Board        do8a     net
                                                                                                                            .

 hate      authortty-to                 gwnt         auah        llawe;


                          our     od0u.r        te    your        first      qtiostion       E8.lcml    unwoenry
 a-diseuaslos,e?yourotlmPlY4Mry.




                                                                        %7---            ltor          ~saalao
                                                                                                        Assistant